Citation Nr: 1706608	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  14-24 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for a traumatic brain injury (TBI).

2.  Entitlement to service connection for loss of vision.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and bipolar disorder.

6.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right elbow condition. 

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1986 to March 1988.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO in Waco, Texas dated in October 2012 and November 2013. 

The Board previously remanded the appeal in May 2015 in order to schedule a hearing.  The Veteran testified before the Board during this hearing in July 2015.  A transcript is included in the record.  The Board again remanded the claims in January 2016 for additional adjudication to include VA examinations.  At that time, the issue of entitlement to service connection for a low back disorder was on appeal.  The RO subsequently granted service connection for a low back disorder in a September 2016 decision; therefore, the issue is no longer on appeal.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence reflects that the Veteran's vision disorder was not due to any incident of his active duty service.

2.  The Veteran's tinnitus did not have onset during active service, did not manifest to a compensable degree within one year of active service, and is not otherwise etiologically related to active service.

3.  The Veteran does not have residuals of TBI.

4.  A chronic cervical spine disability did not have onset during active service or within one-year of service discharge and is not otherwise etiologically related to active service.

5.  The Veteran does not have a current diagnosis of PTSD, and there is no evidence of acquired psychiatric disorder incurred in or caused by active service.

6.  Hypertension did not have onset during active service or within one-year of service discharge and is not otherwise etiologically related to active service; service connection is not in effect for a psychiatric disability.

7.  The probative evidence of record does not indicate that the Veteran has an additional disability resulting from a right elbow surgery performed at a VAMC due to an event not reasonably foreseeable or that was proximately caused by carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on the part of VA in furnishing the surgical treatment; treatment records indicate that appropriate consents were obtained.

8.  The Veteran's service-connected disability does not preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria are not met for entitlement to service connection for a vision disorder.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for residuals of TBI have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria are not met for entitlement to service connection for a cervical spine disorder.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

6.  The criteria are not met for entitlement to service connection for hypertension.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

7.  The criteria under the provisions of 38 U.S.C.A. § 1151 for compensation for residuals of a right elbow surgery are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2016).

8.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2012, March 2012, and September 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate claims to include where warranted by law, and affording the claimant a hearing before the Board.  There is no evidence that additional records have yet to be requested.

A VA medical opinion regarding the Veteran's tinnitus, TBI, and neck claims were obtained in July 2012 and August 2016 which the Board finds to have been adequate.  The reports include review of private and VA treatment records and the Veteran's assertions and are supported by adequate rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

The Veteran was not provided a VA examination for his vision and hypertension, and etiological opinions have not been obtained.  However, service treatment records from the Veteran's active duty service are of record and there is no evidence of a vision or hypertension disorder in service.  There is no medical evidence to show that the Veteran has a vision or hypertension disorder due to active duty service.  The earliest medical indication of a vision disorder is dated in 2007 (about 20 years after separation from active duty service), and of hypertension in 2010.  As discussed in greater detail below, the Board finds that the evidence of record does not establish that an event, injury, or disease occurred in service as to these to claims in appellate status.  Therefore, etiological opinions need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  

The Board also finds that the hearing before the undersigned satisfied the requirements regarding the duty to assist during a hearing.  Further, based on this hearing, the Board directed additional development.  

Pursuant to the Board's January 2016 remand instructions, VA requested documents from U.S. Army Criminal Investigation Command, requested records from Bayne-Jones Community Hospital, obtained VA examinations, and obtained outstanding VA treatment records.  The requests from the U.S. Army Criminal Investigation Command and National Personnel Records Center (NPRC) were answered negatively, and the Veteran was notified in a November 2016 supplemental statement of the case (SSOC).  Accordingly, VA has fulfilled its duty to obtain specific medical records outlined in the Board's January 2016 remand instructions.  Additionally, the RO has substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

II.  Service Connection Claims

      Laws and Regulations- General

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  'To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement.'  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744 -52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

For certain chronic disorders, including arthritis and tinnitus, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ('a legal concept determining whether testimony may be heard and considered') and credibility ('a factual determination going to the probative value of the evidence to be made after the evidence has been admitted').  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with 'unique and readily identifiable features' that is 'capable of lay observation.'  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  38 U.S.C.A. § 1154(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a 'competent' source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

      A.  Acquired Psychiatric Disorder and Hypertension

Laws and Regulations - Specific

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f), that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304, 4.125.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  38 C.F.R. § 3.304(f)(5).  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

38 C.F.R. § 3.304(f)(5) further provides that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).

A personality disorder is not a disease or injury within the meaning of applicable legislation for disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.

Factual Background 

The Veteran contends that he has PTSD and other acquired psychiatric disorders, including bipolar disorder and anxiety due to incidents in service.  In a June 2011 statement, the Veteran described four stressors.  First, the Veteran stated that he was mugged at Fort Polk, LA on base by soldiers who stole his necklace in the parking lot.  He tried to capture the criminal but was broadsided by a blunt object to the front of the head, in the eye area.  He asserted he was unconscious for 30 seconds and when he came to he could not focus.  The second incident was while at NTC training at Andrews Air Force Base.  He stated he was falsely accused of assault.  The Veteran and another solder were in the bathroom on base after two weeks of training when the military police kicked the door in when he was using the restroom.  They had dogs about to attack and guns in his face.  The Veteran was arrested, but the charges were dropped.  The third incident was when he was a sleep and was awoken by a noise.  When he checked it out he saw a soldier sexually assaulting another solider.  The fourth incident was described as multiple incidents of witnessing suicide attempts including soldiers jumping off a tower, trying to shoot themselves, and blown up with grenades.  He stated he convinced one man not to kill himself by hanging.  

Service records show no reports of any assault in service.  The Veteran declined a separation examination, and a review of the Veteran's service treatment records found one was not required. 

A March 2010 VA orthopedic note indicated the Veteran was positive for hypertension.  

A November 2010 private psychological evaluation for SSA purposes indicated the Veteran was enlisted in the Army where he served for two years as a clerk and received an honorable discharge.  The Veteran reported he uses medication for hypertension.  After a mental status evaluation, the diagnoses were alcoholism and personality disorder.  The examiner noted psychosocial stressor, unemployment and family conflict under Axis IV.  

In a June 2011 statement, the Veteran asserted that he knew something was wrong with him in service.  He requested at various times to change duty assignment and he was mentally stressed which was later determined to be PTSD, depression due to personal assault on base at Fort Polk.  He wanted to leave for good, but he saved all of his vacation time to get out of the military and took the early release.  He stated he was diagnosed with depression, panic attacks and anxiety without an identifiable cause, but now he knows it was due to PTSD.  He stated he could not sleep, and did what he could to not remember.  He reported he does not care for police or military personnel.  He could not keep a job or a relationship.  He has no friends and he used to be a very social, outgoing person.  He asserted he does not associate with family or friends and he does not trust anybody.  

In a February 2012 report of contact, the Veteran wanted to clarify his second stressor.  He stated the military police kicked the door in to the bathroom with drawn pistols and canine dogs.  He was ordered to go with them for no apparent reason.  He asserted they used deadly force upon him as one officer pointed the gun on him and pulled the trigger.  There was a click, but the weapon did not discharge.  He asserted he did not resist arrest. 

A March 2012 private psychiatric evaluation included a diagnosis of bipolar disorder, most recent episode depression.  The Veteran reported he has been dealing with major depressive disorder (MDD) for multiple years.  His reported medical history included head injury 20+ years prior.  

In an April 2012 VA mental health note, the Veteran requested an evaluation for TBI.  The Veteran reported his claimed stressors of witnessing sexual assault, being accused of assault, and head trauma.  After a mental status evaluation, the examiner indicated that his interest in getting evaluated for PTSD and traumatic brain injury is to help him file claims for service connected disability.  The examiner indicated he was  unable to diagnose the patient with PTSD or traumatic brain injury based on the interview and examination.

During a July 2012 VA examination, the examiner reported the Veteran does not have a diagnosis of PTSD that conforms to the DSM-IV criteria.  The examiner determined the Veteran's symptoms do not meet the diagnostic criteria for PTSD, and the Veteran has another Axis I and/or Axis II diagnosis.  The examiner reported a diagnosis of bipolar disorder.  Veteran initially came to the VA in 2004 due to court ordered anger management, after a domestic violence charge.  He was initially diagnosed in his 2010 Social Security exam with antisocial personality traits, and anxiety disorder.  He has been determined by his VA treatment providers to suffer from bipolar disorder, not PTSD, and was suspected of malingering PTSD symptoms based on his responses to several tests in April 2012; the Veteran has strongly rejected this conclusion and sought to have him recognized as suffering from PTSD.  During the April 2012 consultation, he told the doctor he has a history of extreme highs and lows, sudden onsets of crying and feeling down and depressed lasting four days-three months, alternating with "highs" where he feels "on top of the world".  A neuropsychology consult by a VA physician in July 2012 notes that results are most consistent with bipolar disorder, not PTSD, nor with a mild concussive event in service in the late 1980's.  

Testing revealed generally intact cognitive abilities, including memory.  There was no evidence of any tension or anxiety in talking about the stressors.  He denied regular, intrusive memories of these events in service.  The Veteran described four stressors.  First, the examiner noted he described he saw a male soldier sexually assaulting another soldier, then he stated he was unaware if it was consensual or not.  He described problems sleeping afterwards.  The second involved a man who told him he had tried to hang himself twice.  The Veteran stated he talked the man out of another attempt.  The third stressor was when he was leaving a pool hall on base and a man snatched his necklace off and started to run away with it.  The Veteran started to pursue, but he was suddenly struck on the head form an unseen assailant, knocking him unconscious for "probably a minute".  When he came to, he tried to shake it off and then attempt to continue running after the man who had stolen the necklace.  He was stopped by some friends who noticed he was bleeding.  The fourth stressor was a time when he was accused of sexually assaulting an airman.  He and his friends were in the bathroom when military police with dogs came in and ordered them to surrender their weapons.  The Veteran then indicated he "heard a click" of a trigger being pulled, though the gun did not go off.  The Veteran stated his emotional reaction to this was disbelief.

After a mental status evaluation, the examiner noted a diagnosis of Bipolar I disorder, less likely than not caused by or a result of service.  The examiner noted this is consistent with how his doctors at the VA have diagnosed him recently, and he is currently on medication for bipolar disorder.  

In a September 2012 addendum, a VA examiner indicated that the claims file was reviewed and the examiner conducted a brief interview.  The examiner noted the Veteran has history of inconsistency in his reporting which suggests exaggeration.  A complete PTSD assessment has been completed in past which ruled out PTSD and indicated diagnosis of antisocial personality disorder on Axis II.  The Veteran does not present with clear symptoms that meet PTSD diagnosis.  Second, it would be mere speculation of this writer to assert whether the actual event occurred according to Veteran's account given his inconsistency in past reporting.

A January 2013 private psychiatric evaluation indicated the Veteran's chief complaints were PTSD, anxiety and bipolar disorder.  The Veteran asserted his depression with associated anxiety began in the military when he was about 21-years old.  He reported that while in service he was mugged and robbed.  He also stated he was charged falsely with assault and eventually cleared.  He has nightmares about when the military police had dog ready to attack him and one of the military police officers pulled the trigger on a gun that did not discharge.  After a mental status evaluation, the examiner reported a diagnosis of bipolar II disorder currently depressed.  He does not appear to meet the criteria for PTSD with nightmares a few times per week and some increased startle response but otherwise no consistent PTSD history.  Alcohol use reportedly in remission according to the Veteran.  He has not used any for one week and states he has not used any regularly for over two years.

In a January 2013 private physical assessment, the Veteran reported he has a history of bipolar disorder, anxiety and PTSD.  After a physical examination, the examiner noted diagnoses of history of PTSD, anxiety, and bipolar disorder.  

During a July 2015 Board hearing, the Veteran testified regarding this in-service stressors.  The Veteran asserted he never had any mental health issues prior to service.  After service, he felt he was tending towards isolation, he had problems concentrating.  He stated he wanted to get out of the service, and although he requested a change of duty stations, it was not approved.  He did not seek mental health treatment in service, and the first time he sought mental health treatment was in 2004.  He received treatment briefly, then returned for additional treatment in 2010.  The Veteran reported he sought outside help for PTSD because the VA hospital was not helping him.  The Veteran also claimed that his PTSD or acquired psychiatric disorder is aggravating his hypertension and making it worse than it normally would be. 

The Veteran underwent a private psychiatric evaluation in November 2015.  The examiner indicated he reviewed the Veteran's history and determined that the medical records strongly supports the psychiatric diagnosis of depression and bipolar disorder during active duty military service and documents severe traumatic events more likely than not responsible for a current diagnosis of PTSD.  The examiner determined the Veteran is totally disabled and unemployable with an inability to maintain employment.  

A May 2016 letter to the Veteran from the RO indicated that treatment records from Bayne-Jones Army Hospital were retired to National Personnel Records Center (NPRC).  Therefore, the RO contacted the NPRC in March 2016, to obtain the Veteran's clinical records from the time of the claimed head injury.  In May 2016, NPRC responded stating no records were found.

A June 2016 letter from the U.S. Army Criminal Investigation Command (USACIDC) stated that a search of the Army criminal file indexes utilizing the information provided revealed no files pertaining to an assault or mugging that occurred at Fort Polk, LA, from April 1986 through March 1988 involving the Veteran.  

During an August 2016 VA examination, the examiner noted the Veteran does not have a diagnosis of PTSD.  The examiner opined that the Veteran's primary diagnosis is related to personality disorder characteristics.  More specifically, the Veteran exhibits an enduring pattern of inner experience and behavior which deviates significantly from cultural expectations.  The Veteran experiences poor impulse control, poor interpersonal functioning, affective instability and difficulty with how he perceives and interprets his own actions and the actions of others.  The examiner also noted the Veteran's current diagnosis of anxiety fails to be related to his reported military stressors or to military service in general.  His anxiety symptoms appear related to post-military life stressors.  The examiner reported that Veteran has been diagnosed with bipolar disorder in the past.  However, the Veteran failed to report any symptoms associated with bipolar disorder and none were noted during current examination.  The Veteran has a history of alcohol and drug use.  The examiner found that it was likely that his alcohol and drug use may have contributed to substance induced mood disorders which were misinterpreted as bipolar disorder symptoms.  The examiner also reported a diagnosis of alcohol use disorder in sustained remission.  The Veteran described the previously described four stressors, but also indicated that he witnessed a fellow service member fall during a basic training exercise.  The examiner noted this reported stressor fails to meet Criterion A for PTSD.  Upon mental status evaluation, the examiner noted the Veteran's short and long term memory appeared to be without gross deficits.  

Additional VA treatment records include statements from the Veteran asserting he has PTSD without any diagnosis from a VA provider. 

Analysis

After reviewing the record, the Board finds that the evidence of records weighs against a finding of service connection for PTSD.  The Veteran is not entitled to service connection for PTSD because he does not have a current diagnosis of PTSD.  A diagnosis for PTSD must comply with 38 C.F.R. § 4.125(a), which provides that the diagnosis must be in accordance with Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), or must be supported by findings in the examination report.  38 C.F.R. §§ 3.304, 4.125.  The July 2012 and August 2016 VA examination reports and the January 2013 private evaluation report specifically found that the Veteran did not meet certain criteria for a diagnosis of PTSD.

Other evidence in the record supports a finding that the Veteran does not have PTSD.  Post-service VA and private treatment records also fail to show a diagnosis of PTSD. 

The Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To that end, the Board finds the VA examination reports to have significant probative value because they are based on a clinical examination and a thorough review of the Veteran's social and medical history.  The VA examiners explicitly found no objective evidence of PTSD.  Furthermore, the other independent examination from January 2013, which similarly concluded that the Veteran's symptoms did not rise to the level of PTSD were also based on a thorough review of the Veteran's history, thus bolstering the conclusion that a current diagnosis of PTSD has not been established in this case.

The Board recognizes that there is some evidence of a current or previous diagnosis of PTSD.  A November 2015 private assessment shows a diagnosis for PTSD and VA treatment records include positive screenings for PTSD.  Also a January 2013 private physical assessment, included a history of bipolar disorder, anxiety and PTSD.  However, the Board finds that these records are less probative than the examinations mentioned above.  Specifically, the PTSD screenings are not considered diagnoses by a VA psychologist or psychiatrist.  Further, the January 2013 private physical evaluation and November 2015 private evaluation do not contain a full discussion of the Veteran's social and medical history, nor is any specific rationale provided for the diagnosis.  Thus, these are significantly less probative than the other examinations of record.  

The Board has also considered the Veteran's lay statements indicating that he continues to suffer from the effects of the assault that took place while he was in service.  However, while the Veteran is competent to describe symptoms which he has knowledge of, a diagnosis of PTSD is not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  Thus, the VA examinations are most probative in its finding that the Veteran does not have a current diagnosis of PTSD.  Service connection is therefore not warranted.

The evidence of record does show that at different points in time, the Veteran has been diagnosed with depressive disorder, anxiety disorder, and bipolar disorder.  Therefore, the Board finds that a current psychiatric disability has been demonstrated.  However, a review of the relevant evidence, including service treatment records, does not show any indication that these disorders occurred in or manifested in service.  As was previously noted, the Veteran's service records show no indication of any psychiatric disorders in service.

To the extent that the August 2016 VA examiner identified a personality disorder, the Board notes that developmental defects, to include personality disorders, are not considered diseases or injuries for compensation purposes, and are not considered disabilities for which service connection can be established.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that 38 C.F.R. § 3.303(c), as it pertains to personality disorder, is a valid regulation).

While the Veteran has stated numerous times in his lay statements that his psychiatric disorders resulted from the assault that occurred in service, the evidence of record contradicts this.  As previously discussed, the VA examinations are more probative as to the likelihood that the Veteran's psychiatric disorders occurred in service because it is based upon a thorough review of the record, and takes into consideration relevant aspects of the Veteran's psychological evaluation, to include consideration of the Veteran's past statement, present statements, in combination with the events as outlined in relevant contemporary documents.  Thus, because the evidence does not show that the Veteran's psychiatric disorders occurred in service, service connection is not warranted for any acquired psychiatric disorders.

To the extent that the Veteran is asserting a continuity of symptomatology since service, the Board finds such assertions are not credible.  As the Veteran was not diagnosed with any psychiatric disorder until many years after service and there was a significant period of time between his alleged in-service injury and his post-service complaints where the medical record was silent for complaints of any psychiatric disorder, the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

In sum, the most probative evidence of record is from the VA examinations which found that the Veteran does not have PTSD.  This examination was based on a thorough and reasoned analysis of the facts, including the Veteran's social and medical history.  Consequently, the Board finds that the most probative evidence establishes that the Veteran does not have a current diagnosis of PTSD.  Furthermore, the evidence does not show that the Veteran's acquired psychiatric disorders occurred in service.  Service connection is therefore unwarranted.

In this case, the Board finds service-connection for hypertension is not warranted.  Although the Veteran has a current diagnosis of hypertension, as service-connection for an acquired psychiatric disorder has not been established, service connection for hypertension on a secondary basis is not warranted.  There is also no evidence that the Veteran's hypertension is caused by active service, and the Veteran has not claimed as such.  Furthermore, the Veteran has not asserted and there is also no evidence that supports that hypertension was incurred in service or manifested within a year thereafter.  Therefore, neither the chronicity and continuity provisions of 38 C.F.R. § 3.303(b) nor the presumptive provisions of 38 C.F.R. § 3.307(a) and 3.309(a) are for application.  

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for hypertension on a direct, secondary, and presumptive basis. 

After weighing all of the evidence, the Board finds the preponderance of the evidence is against the claims for service connection for an acquired psychiatric disorder and hypertension and there is no doubt.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

	B.  TBI, Vision, Neck, and Tinnitus

Factual Background

The Veteran claims entitlement to service connection for a TBI, vision, neck, and tinnitus due to a head injury during active service.  In a June 2011 statement, the Veteran asserted he was mugged at Fort Polk on base by soldiers who stole his necklace in the parking lot.  He stated he tried to capture the criminal but was broadsided by a blunt object to the front of the head and eye area.  He stated he was unconscious for about 30 seconds and when he came to, he could not focus.  He asserted he had a TBI, loss of vision, ringing in the ear, and neck problems. 

Service treatment records (STRs), are negative for any complaints, diagnosis, or treatment for a head injury.  In a November 1983 note, the Veteran complained of a stiff neck with running nose, chills, and cough, but without a report of the asserted head injury.  Upon physical examination, neck range of motion was normal.  An April 1986 STR indicated the Veteran's vision was 20/20.  The Veteran elected not to have an examination at separation, and review of the records at that time determined a medical examination for separation was not required. 

Post-service VA treatment records include complaints of neck pain, vision problems, and tinnitus.  In a February 2005 VA treatment record, the Veteran complained of neck pain off and on for some time, with flares perhaps in times of stress.  He denied any significant neck injuries except for some mild whiplash.  He reported he has never had studies on his neck.  He also complained of vision problems including lines in his field of vision and poor night vision.  After an examination, the diagnoses were cervicalgia/trapezius myositis and vision problems.  

In a September 2007 private eye evaluation, the Veteran denied any eye injuries, history of glaucoma, cataracts, or dry eyes.  He stated he has blurred vision in his left eye.  Upon examination, the examiner noted his intraocular pressure was much higher in the left eye.  He was referred for glaucoma.  

In a June 2010 ophthalmological consultative examination report for SSA disability purposes, the Veteran reported he developed blurred vision after being mugged and struck in the eye while on duty at Fort Polk in 1989.  He denied by seeing by an eye doctor before leaving the service.  After an eye examination, the examiner note diagnoses of mild cataracts, insignificant refractive error and presbyopia in the right eye.  In the left eye, the diagnoses were anisometropia (asymmetry in refractive power between eyes), possibly amblyopia, and myopia if history of vision post injury is ignored.  The examiner indicated that the cataracts on the left do not appear to be traumatic or with enough macular sclerosis to explain anisometropia state, especially since he has similar early development in the right eye.  Records prior to 1989 would eliminate trauma to the right eye in 1989 as a cause of anisometropia. 

A July 2010 VA progress note indicated the Veteran reported occasional neck pain.  

In an August 2010 VA audiology note, the examiner indicated tinnitus was discussed. 

In an October 2010 VA orthopedic consultation note, the Veteran reported he fell down three stairs and hit his head on concrete.  He stated he hurt his neck and upper back.  Upon examination, the examiner noted mild tenderness of the lower cervical spine.  An x-ray report from that time found is degenerative disc disease with anterior and posterior osteophytes at C5-C6.  There was also degenerative change in the facet joints with no fracture or other abnormality.

In a March 2011 VA primary care note, the Veteran complained of tinnitus. 

During an April 2011 VA mental health assessment, the Veteran reported he was injured in service when he was in in the head.  He reported he was robbed and was unconscious after the injury and got up to chase the strangers.  He reported ongoing problems with focusing. 

In a June 2011 VA progress note, the Veteran reported neck pain since 1984 when he was mugged and struck with a blunt object.  He stated he was unconscious for a minute and taken to the emergency room.  Since that time, he has had loss of concentration and memory.  A July 2011 MRI report showed right paracentral disc protrusion at C5-C6 and a small central protrusion at C6-C7.  No spinal stenosis or foraminal narrowing at any of the levels was shown.

A private September 2011 x-ray report indicates the Veteran fell and hurt his neck.  The x-ray report found degenerative disc disease with anterior and posterior osteophytes at C5-C6.  There was degenerative change in the facet joints, but no fracture or other abnormality.  An MRI report from that time showed right paracentral disc protrusion at C5-C6 and a small central protrusion at C6-C7.  There was no spinal stenosis or foraminal narrowing at any of the levels. 

In a February 2012 VA progress note, the Veteran complained of constant bilateral tinnitus. 

In an April 2012 VA mental health note, the Veteran requested an evaluation for TBI.  The Veteran reported his claimed head trauma.  After a mental status evaluation, the examiner indicated that his interest in getting evaluated for a traumatic brain injury is to help him file a claim for service-connected disability.  The examiner indicated he was unable to diagnose the patient with traumatic brain injury based on the interview and examination.

The Veteran underwent a VA hearing loss examination in July 2012.  The Veteran reported that his tinnitus began in basic training in 1986 while working in the motor pool.  He stated it became more intense when he was hit in the head in 1987 and went to the hospital.  The examiner reviewed the claims file and determined it was less likely than not that the Veteran's tinnitus was cause by or a result of military noise exposure.  The examiner noted there was no complaint of tinnitus in the claims file and no change in hearing from entrance audiogram to the audiogram dated in May 1987.  

In a January 2013 private assessment, the Veteran reported he experienced head trauma in 1987 which has resulted in tinnitus in both ears as well as blurred vision and decreased peripheral vision in the left eye.  He has also been exposed to loud noises while in the military.  He also complained of neck pain.  After a physical examination, the examiner noted diagnoses of disc protrusion of C5 and 6 resulting in neck pain and blurred vision and decreased peripheral vision in the left eye from head trauma in 1987.  

During a July 2015 Board hearing, the Veteran testified regarding the alleged incidents he asserts led to his current disabilities, to include the stealing of the Veteran's chains.  The Veteran reported he was taken to the base hospital and had surgery.  He stated made a report with the military police.  He reported he was hit in the front left, near the eye area.  He asserted it jolted his neck resulting in neck pain and memory loss issues.  He also stated that the injury affected his eye and he could no longer see well on the left side of the eye.  The Veteran reported the doctors at the hospital said he could have had a mild traumatic brain injury when they stitched him up in surgery.  The doctors ran no diagnostic tests for TBI, but based their information on the fact that the Veteran reported he had been knocked out for maybe 15 to 20 seconds and when he came to he could not see straight.  He stated he was running on an angle and had ringing in his ear.  The Veteran reported his vision was 20/20 when he joined the service, and he had no neck problems, or memory loss or head injuries.  He asserted he has had tinnitus ever since the injury.  The Veteran indicated that he sought no outside or private treatment other than when he filed an SSA disability claim. 

The Veteran underwent a VA neck examination in August 2016.  The examiner reported a diagnosis of cervical degenerative disease.  The Veteran reported an assault injury in service, in which he was struck in the face, injuring his neck.  He stated that he began having chronic neck pain in about 1994.  MRI at the VA indicated cervical degenerative disease by 2010, without evidence of nerve root impingement.  The last MRI in 2013 showed multiple level degenerative joint disease (DJD), degenerative disc disease (DDD) without nerve root impingement.  Currently, he has chronic posterior, bilateral cervical muscular pain, increased with repetitive use of the neck and with heavy lifting.  He had no radicular symptoms.  After a physical examination, the examiner opined it is less likely as not that the Veteran's current cervical degenerative disease was caused by, aggravated by or the result of active military service.  The examiner stated he found no evidence in the claims file of significant cervical injury.  Though the Veteran reported a hospitalization at the time of the facial/neck injury, there are no medical records to support this condition.  Cervical degenerative disease is the result of chronic weight bearing on the cervical disc mechanism.  This condition was first noted 20 years after discharge from service, at which time the findings were consistent with the Veteran's age.  The majority of individuals have normally progressive cervical degenerative disease which can be documented on imaging by age 40 years.

The Veteran also underwent a VA TBI examination in August 2016.  The Veteran reported again stated that he was assaulted outside a bar on base in Ft. Polk, LA in 1987.  He claimed he was hit in the head (could not remember by what) while chasing another guy who snapped away his gold necklace.  He recalled seeing the guy running away in the distance, after the hit.  But he says he was "knocked out" momentarily.  He says he was hospitalized for a week and he had a cut in the left eyebrow which was stitched.  He was put on bed rest for another 10 days after hospitalization.  He showed the examiner a photo of him in uniform.  He says the photo was taken after the assault.  The examiner noted the Veteran was not in any distress, smiling, standing, and looking great.  There was however a dark smear area at the lateral end of the left eyebrow.  There seemed a darkened line along the skin fold of the upper eyelid as well, which the Veteran stated it was the cut.  The examiner reviewed the STRs and indicated they fail to demonstrate evidence of the Veteran ever having a brain injury.  There is no objective evidence that the Veteran has ever had an alteration of consciousness or loss of consciousness; or retrograde/post-traumatic amnesia; or neurological deficits, or intracranial lesion in service, due to external force to the head.  There was no evidence of immediate postconcussive symptoms either in STRs.  The examiner noted that not all individuals exposed to an external force will have brain injury.

Analysis

After a review of the evidence, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claims of entitlement to service connection for TBI, loss of vision, ringing in the ear, and neck problems.

Initially, the Board notes that there is no probative evidence that arthritis of the neck was compensably disabling within one-year of discharge from active duty and arthritis was not noted during service.

In this case, the Board finds the July 2012 and August 2016 VA opinions of significant probative value.  The reports were based on a complete review of the claims file, including service treatment records, and post-service private and VA treatment records.  Further, a complete and thorough rationale was provided for the opinions rendered.  As noted, the examiners considered the Veteran's reports of injury in service, but did not find the statements sufficient on which to base an opinion as to etiology.  Based on all the evidence, the examiners concluded that the Veteran does not have residuals of a TBI and the Veteran's current neck and tinnitus disorders were not caused by or a result of any incident in military service.  The examiner's conclusions were fully explained and consistent with the evidence of record.

For the Veteran's vision claim, the Board notes the service treatment records are negative for any complaints, treatment, or diagnoses related to a vision disorder.

Moreover, the Veteran did not seek treatment for and was not diagnosed with the claimed vision disorder until many years after service separation.  Based on a review of the evidence, the Board finds the preponderance of the lay and medical evidence to be against the award of service connection for a vision disorder.  A February 2005 VA treatment record reveals the first complaint of vision problems.  Furthermore, no competent expert has opined that the current claimed vision disorder was incurred in or caused by active service.

The Board has considered the Veteran's reports that he experienced a continuity of memory loss, vision problems, ringing in the ear, and neck problems since active service.  Credibility, however, is an adjudicative and not a medical determination.  The Board has 'the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.'  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the 'inherent characteristics' of the Veteran's current statements as to the circumstances of his in-service injury and continuity of problems are inconsistent with the objective medical record and the Veteran's own contemporaneous statements.

The Veteran's service treatment records fail to show any head injury in service.  Finding the Veteran competent and credible to describe the in-service injury, there is no evidence that supports the severity of the injury as described by the Veteran.  The Board notes there are no complaints of an orthopedic, vision, hearing, or TBI disorders in the period of active service following the injury, and the Veteran declined a separation examination.  The August 2016 examiner indicated that the photo submitted by the Veteran purportedly showing the Veteran just after the accident showed the Veteran was not in any distress, as he was smiling and standing; although there was a dark smear area, this examiner's evaluation of the physical state of the Veteran as not in distress tend to counter the Veteran's current contentions regarding the hospitalization and physical/psychological state he was in after the alleged incident.  In addition, the dark smear area, in and of itself, in the Board's judgment does not tend to provide evidence regarding the specific etiology of these disabilities.  Furthermore, the reported onset of the Veteran's tinnitus is inconsistent.  In the Board hearing, the Veteran asserted his tinnitus began after his head injury; however, during the July 2012 VA examination, the Veteran reported that his tinnitus began in basic training in 1986 while working in the motor pool and only worsened with the claimed head injury.

After service, there is no evidence that the Veteran sought treatment for a memory loss, vision problems, ringing in the ear, and neck problems for multiple years.  According to the medical evidence of record, the Veteran first reported eye and neck problems in 2005, tinnitus in an August 2010 VA progress note, and a TBI disorder in 2012, all more than 15 years after separation from active duty.  There are no additional treatment records dated between separation and December 2004.

Moreover, the Board ultimately places far more probative weight on the opinion of the VA examiners, medical professional, who considered the Veteran's lay reports as to his residuals from a claimed head injury in service.  Additionally, the examiner based their opinions on a thorough review of the service treatment records and post-service medical records, and relied on medical principles in reaching the conclusions that it was less likely than not that the Veteran's current TBI, neck, and tinnitus disorders were caused by or related to the Veteran's service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the preponderance of the evidence is against the Veteran's claims for service connection.  As such, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  § 1151 Claim

Laws and Regulations - Specific

Under 38 U.S.C.A. § 1151 , if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the claimant's own willful misconduct or failure to follow instructions, compensation may be awarded in the same manner as if the additional disability or death were service connected.  See 38 C.F.R. §§ 3.361.


Then, in order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  38 C.F.R. § 3.361(a).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused that disability; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent. In evaluating the Veteran's claim, the Board first must consider whether the evidentiary record shows that he has additional disability that was caused by negligent VA medical treatment.  See 38 U.S.C.A. § 1151(a)(1).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to compensation under 38 U.S.C.A. § 1151 for a right elbow disorder.

In a March 2010 VA progress note, the Veteran complained of right elbow pain with radiation to the hand for five days.  He reported numbness to the 4th and 5th finger with hand pain which prevented him from sleeping.  

In a March 2010 VA orthopedic note, the Veteran was seen for consultation regarding his right upper extremity.  The examiner referred to electrodiagnostic studies dated in July 2010 which showed significant entrapment at the elbow.  Physical examination of the upper extremities showed that he has atrophy of the hypothenar eminence as well as into the intrinsic including his first dorsal interosseous on the right, negative on the left.  His grip strength was decreased on the right compared to that of the left.  The physician noted the Veteran appeared to be an appropriate candidate for decompression of the ulnar nerve and transposition of this out of the ulnar groove.  The physician indicated that the Veteran realized that no guarantees can be made or implied but he would like to proceed with this to see if we can get at least stabilization of the nerve condition.  The physician advised him that with this much damage already evident it may not improve.  The purpose of the surgery will be to try to help minimize its progression.  

VA treatment records indicate the Veteran underwent a right ulnar nerve transposition in December 2010.  

During a December 2010 follow-up, the Veteran reported he is continuing to have decreased sensation in his ulnar nerve distribution as preoperatively, he had no other complaints.  

During a March 2011 orthopedic consultation the Veteran reported he is continuing to have decreased sensation in his ulnar nerve distribution as he did preoperatively and he also has electric shock type pains in this distribution.  Upon physical examination, the examiner noted positive Tinel and Phalen testing for cubital tunnel.  The Veteran had 2+ radial pulses, and medial and radial nerves were intact.  He continued to have decreased sensation in his ulnar nerve distribution.  The Veteran was reassured that the nerve can take up to a year to "calm down."

In an October 2011 VA EMG consultation, the Veteran reported still having tingling and numbness in his right fourth and fifth digits and operative site, with no change after the surgery.  He also reported increased pain at the operative site as well as shooting pains around his elbow and occasionally down the medial side of his arm.  The EMG showed there is electrodiagnostic evidence of right sensori-motor ulnar mononeuropathy, with demyelinating and axonal loss features.  Since the last NCS/EMG, there is significant improvement as seen by an ulnar nerve response on NCS, although, the response is still slowed.  The examiner noted that due to the Veteran being status-post ulnar transposition, some of the conduction velocities on the ulnar nerve are not exact.

The Veteran underwent a VA peripheral nerves examination in September 2016.  The examiner reported the Veteran developed right hand and elbow pain, weakness and clumsiness in 2010.  He was evaluated and eventually had an EMG showing marked ulnar nerve entrapment at the elbow.  He was recommended for surgery to release the nerve.  This was done in December 2010.  The Veteran complained of continued pain, weakness and clumsiness of that hand.  After a physical examination, the examiner determined the Veteran has no additional disability.  The ulnar nerve deficit is present today, almost 6 years after surgery, but would appear to be stable and partially improved from pre-op condition.  The examiner noted that it was difficult to exactly determine true nature of improvement as detailed hand or ulnar nerve motor/sensory exam was not charted at that time.  The post-op EMG clearly shows improvement.  The examiner indicated that he did not find evidence of carelessness, negligence, lack of proper skill, error in judgement, or other instance of fault on the part of the VA prior to or in furnishing surgical treatment.  The also noted that while it seems reasonable that the nerve injury was advanced at the time of diagnosis and that surgical release would only result in partial improvement(as happened), the extent of the nerve damage was not appreciated at the initial two encounters with the VA medical team, so an expedited course of action was not taken.

Here, there is no probative evidence that the Veteran underwent hospital care or medical or surgical treatment that resulted in a right elbow disorder (additional disability).  While VA treatment records show that the Veteran underwent right elbow surgery in December 2010, there has been no probative evidence presented to suggest that he sustained an additional disability as a result of the right elbow surgery.  Although the Veteran complained of electric shock type pains from March to October 2011, the Veteran was informed that this would subside.  The Veteran did not complain of these pains during the September 2016 VA examination.  

The September 2016 VA medical opinion found the Veteran has no additional disability as a result of his December 2010 VA right elbow surgery.  The opinion has clear conclusions and supporting data, as well as adequate medical explanations.  Therefore, the Board accords great probative weight to the September 2016 VA examiner's opinion.  There is no differing opinion of record.

The Board also considered the Veteran's statements that his right elbow disorder is worse due to VA treatment.  However, the Veteran is not competent to provide an opinion as to the cause of his additional disability or whether a medical professional acted with a reasonable standard of care or acted with negligence, carelessness, lack of proper skill, error in judgment or fault.  An opinion as to the cause of the Veteran's additional disability due to VA treatment would involve an analysis of the medical records on file and a knowledge of highly complex medical matters.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  It is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer an opinion on medical matters.

Consequently, the Board concludes that the probative and persuasive evidence of record reflects that the Veteran does not have an additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or due to an event not reasonably foreseeable.  Therefore, the claim cannot be granted under the provisions of 38 U.S.C.A. § 1151.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


IV.  TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service- connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the Board notes that the Veteran is service connected for lumbosacral strain, rated 20 percent disabling.  Therefore, his service-connected disability does not meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a).

Here, the Board has also considered whether extraschedular evaluation is warranted at any time during the appeal, and finds that it is not.  In this case, the Veteran asserts that he is unable to work because of the severity of his claimed PTSD, depression, bipolar disorder, bilateral feet, hypertension, and right elbow.  However, none of those issues have been service-connected.  The Board recognizes that the SSA disability determination; however, this was based on multiple disabilities to include service-connected degenerative joint disease of the lumbar spine and nonservice-connected right ulnar neuropathy, hypertension, tinnitus, degenerative disc disease of the cervical spine, blurred vision, crush injury to left hand, and acquired psychiatric disorders.  An August 2016 VA examination indicated the Veteran is unable to engage in manual labor, repetitive bending and lifting, prolonged standing and walking.  However, he is able to engage in sedentary, sitting employment.

Having reviewed the record, the Board finds that the preponderance of the evidence weighs against finding that he is unable to secure or maintain substantially gainful employment due solely to his service-connected lumbar strain.  

Lay persons can attest to factual matters of which they had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Here, the Veteran has not asserted that his service-connected lumbar strain alone has prevented his ability to work.

In summary, while the Board does not doubt that the Veteran's service-connected disability effects his employability, the weight of the evidence does not support his contention that his service-connected disability is of such severity so as to preclude his participation in any form of substantially gainful employment at any time during the course of the appeal.  Based on the evidence in the claims file, the Board believes that the symptomatology associated with the service-connected disability is appropriately compensated via the 20 percent rating which is currently assigned.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.

Indeed, 38 C.F.R. § 4.1 specifically states: '[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.'  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b) (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a traumatic brain injury (TBI) is denied.

Entitlement to service connection for loss of vision is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and bipolar disorder is denied.

Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder, is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for a right elbow condition is denied.


Entitlement to TDIU is denied. 



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


